

116 HR 8724 IH: First Responders Day Act
U.S. House of Representatives
2020-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8724IN THE HOUSE OF REPRESENTATIVESNovember 2, 2020Mr. Rush (for himself and Mr. Norman) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to establish First Responders Day as a Federal holiday, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the First Responders Day Act.(b)FindingsCongress finds the following:(1)During times of national crisis, first responders have consistently been a source of aid, hope, and comfort for all Americans.(2)The National Fire Protection Association estimates that there are 1,150,000 either career or volunteer firefighters in the United States.(3)The Centers for Disease Control and Prevention (CDC) estimate that there were 240,800 full-time Emergency Management Services (EMS) workers as of 2018, including paramedics and emergency medical technicians.(4)According to the Federal Bureau of Investigation’s Criminal Justice Information Services division, there were 670,279 law enforcement officers in the United States as of 2017.(5)446 firefighters, paramedics, and police officers were killed while selflessly attempting to save others on September 11, 2001.(6)As of September 2020, 227 members of the Fire Department of the city of New York have lost their lives due to illnesses related to their heroic work at Ground Zero during or in the wake of the September 11, 2001, terrorist attacks.(7)According to CBS 2 New York, two-thirds of Ground Zero first responders have at least one certified health condition in connection to their service.(8)Since 2010, there have been 670 firefighter deaths in the line of duty, according to the National Fire Protection Association.(9)Research from the CDC in 2017 found a 14 percent higher rate of deaths from cancer for firefighters in comparison to the general population.(10)The exposure to traumatic events in the line of duty has led to an estimated 15 percent of police officers experiencing post-traumatic stress disorder, according to the United States Department of Justice’s Office of Community Policing Service’s newsletter, The Dispatch.(11)A 2018 survey of 7,000 firefighters in New York and California found that 19 percent had experienced suicidal thoughts, and 65 percent are haunted by traumatic situations in the line of duty, highlighting the emotional toll of these essential and lifesaving jobs.(12)Firefighters have been bravely battling the fatal and destructive wildfires in the Western States, which have killed dozens of people, burned over 3,200,000 acres of land, and destroyed 4,200 structures in California in 2020 alone.(13)The over 16,000 firefighters working to contain the 28 major fires in California have been on the front lines of this crisis, working around the clock to salvage any lives, land, and property that they can.(14)Firefighters have battled physical and emotional exhaustion, and in some instances given their lives, while combating the destructive wildfires on the West Coast.(15)The mental burden carried by police officers and firefighters is somberly demonstrated by the statistic that, in 2017, there were more firefighter and police officer deaths by suicide than in the line of duty, according to the Ruderman Family Foundation.(16)As of September 2020, there have been at least 100 confirmed police officer deaths as a result of contracting COVID–19 in the line of duty, according to the Officer Down Memorial Page.(17)EMS workers provide critical and lifesaving care, often at great risk to themselves.(18)The CDC notes that EMS workers are at risk for physical injury and exposure to blood and harmful bodily fluids.(19)The CDC estimates that 21,200 EMS were treated in emergency rooms for work-related illnesses and injuries in 2017.(20)The serious dangers faced by EMS workers during the COVID–19 pandemic are highlighted by the 36 reported EMS worker deaths from COVID–19 as of September 17, 2020, according to EMS1, an online resource for EMTs and Paramedics.(21)It is the sense of Congress that the sacrifices made by first responders and frontline workers warrants the designation of making October 28th a national holiday entitled First Responders Day.2.First Responders DaySection 6103(a) of title 5, United States Code, is amended by inserting after the item relating to Columbus Day, the following:First Responders Day..